Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on August 23, 2021 and September 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent No. 9848211, 9716902, 9326009, 9088828, 10244269, 10687090, 10419782, 10142663, 10602198 and any patent granted on Application Number 16/825546 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to either disclose or suggest the combination of features as arranged and claimed by applicant. The prior art to Joseph (2014/0282807) discloses a first user device communicates the first user settings to a second user receiving device, and the second user receiving device operates with the first user settings. The prior art to O’Toole Jr. (7660901) discloses a user perceives the same treatment by the network when connecting from the home office as well as via a remote connection such as from a hotel. The prior art fails to either disclose or suggest the combination of features as arranged and claimed by applicant. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421